Exhibit 10.1







--------------------------------------------------------------------------------

GENERAL PARTNER GUARANTY AGREEMENT
Dated as of February 17, 2017
of
KILROY REALTY CORPORATION
relating to
$175,000,000 3.35% Senior Notes, Series A, due February 17, 2027
$75,000,000 3.45% Senior Notes, Series B, due February 17, 2029
of
Kilroy Realty, L.P.



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
SECTION
HEADING
PAGE
Section 1.
Guaranty
1
Section 2.
Obligations Absolute
2
Section 3.
Waiver
3
Section 4.
Obligations Unimpaired
3
Section 5.
Subrogation and Subordination
4
Section 6.
Reinstatement of Guaranty
5
Section 7.
Rank of Guaranty
5
Section 8.
Additional Covenants of the Guaranty
5
Section 9.
Representations and Warranties of the Guarantor
5
Section 9.1.
Organization; Power and Authority
5
Section 9.2.
Authorization, Etc
6
Section 9.3.
[Reserved]
6
Section 9.4.
Compliance with laws; Other Instruments, Etc
6
Section 9.5
Governmental Authorizations, Etc
6
Section 9.6.
Information Regarding the Company
6
Section 9.7.
Solvency
7
Section 10.
[Reserved]
7
Section 11.
Term of Guaranty
7
Section 12.
Survival of Representation and Warranties; Entire Agreement
7
Section 13.
Amendment and Waiver
7
Section 13.1
Requirements
7
Section 13.2
Solicitation of Holders of Notes
7
Section 13.3
Binding Effect
8
Section 13.4
Notes held by Company, Etc
8
Section 14.
Notices
8
Section 15.
Miscellaneous
9
 
 
 
 
 
 
 
 
 



-i-

--------------------------------------------------------------------------------




Section 15.1
Successors and Assigns
9
Section 15.2
Severability
9
Section 15.3
Construction
9
Section 15.4
Further Assurances
9
Section 15.5
Governing Law
9
Section 15.6
Jurisdiction and Process; Waiver of Jury Trial
9
Section 15.7
[Reserved]
10
Section 15.8
Reproduction of Documents; Execution
10





-ii-

--------------------------------------------------------------------------------





GENERAL PARTNER GUARANTY AGREEMENT
THIS GENERAL PARTNER GUARANTY AGREEMENT, dated as of February 17, 2017 (this
“Guaranty Agreement”), is made by Kilroy Realty Corporation, a Maryland
corporation (the “Guarantor”), in favor of the Purchasers (as defined below) and
the other holders from time to time of the Notes (as defined below). The
Purchasers and such other holders are herein collectively called the “holders”
and individually a “holder.”
PRELIMINARY STATEMENTS:
I.    Kilroy Realty, L.P., a Delaware limited partnership (the “Company”), has
entered into a Note Purchase Agreement dated September 14, 2016 (as amended,
modified, supplemented or restated from time to time, the “Note Purchase
Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”). Capitalized terms used herein have the meanings specified in the
Note Purchase Agreement unless otherwise defined herein.
II.    The Company has authorized the issuance of and, simultaneously with the
delivery of this Guaranty Agreement, has issued and sold, pursuant to the Note
Purchase Agreement, (a) $175,000,000 aggregate principal amount of the Company’s
3.35% Senior Notes, Series A, due February 17, 2027 (the “Series A Notes”), and
(b) $75,000,000 aggregate principal amount of the Company’s 3.45% Senior Notes,
Series B, due February 17, 2029 (the “Series B Notes”). The Series A Notes and
the Series B Notes and any other Notes that may from time to time be issued
pursuant to the Note Purchase Agreement (including any notes issued in
substitution for any of the Notes) are herein collectively called the “Notes”
and each individually a “Note.”
III.    It is a condition to the purchase by the Purchasers of the Notes under
the Note Purchase Agreement that this Guaranty Agreement shall have been
executed and delivered by the Guarantor and shall be in full force and effect.
IV.    The Guarantor is the general partner of the Company and will receive
direct and indirect benefits from the financing arrangements contemplated by the
Note Purchase Agreement. The governing body of the Guarantor has determined that
the incurrence of such obligations is in the best interests of the Guarantor.
NOW THEREFORE, in order to induce, and in consideration of, the purchase of the
Notes by each of the Purchasers, the Guarantor hereby covenants and agrees with,
and represents and warrants to each of the holders as follows:
SECTION 1.
GUARANTY.    

The Guarantor hereby irrevocably and unconditionally guarantees to each holder
the due and punctual payment in full of (a) the principal of, Make-Whole Amount,
if any, and interest on (including, without limitation, interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due






--------------------------------------------------------------------------------





under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise), (b) any other sums which may become due under the terms and
provisions of the Notes or the Note Purchase Agreement and (c) the performance
of all other obligations of the Company under the Note Purchase Agreement (all
such obligations described in clauses (a), (b) and (c) above are herein called
the “Guaranteed Obligations”). The guaranty in the preceding sentence is an
absolute, present and continuing guaranty of payment and not of collectibility
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Notes or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations when due, the Guarantor agrees to pay the
same when due to the holders entitled thereto, without demand, presentment,
protest or notice of any kind, in lawful money of the United States of America,
pursuant to the requirements for payment specified in the Notes and the Note
Purchase Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. The Guarantor agrees that
the Notes issued in connection with the Note Purchase Agreement may (but need
not) make reference to this Guaranty Agreement.
The Guarantor agrees to pay all reasonable and documented costs and expenses
(including reasonable and documented attorneys’ fees of one special counsel for
the holders, taken as a whole, and, if reasonably required by the Required
Holders, one local counsel in each applicable jurisdiction and/or one specialty
counsel in each applicable specialty, for the holders, taken as a whole)
incurred by the holders of the Notes in connection with enforcing or defending
(or determining whether or how to enforce or defend) the provisions of the Note
Purchase Agreement, the Notes and this Guaranty Agreement.
The Guarantor hereby acknowledges and agrees that the Guarantor’s liability
hereunder is joint and several with any other Person(s) who may guarantee the
obligations and Debt under and in respect of the Notes and the Note Purchase
Agreement.
SECTION 2.
OBLIGATIONS ABSOLUTE.

The obligations of the Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes or the Note Purchase Agreement, shall not be subject to any
counterclaim, setoff, deduction or defense based upon any claim the Guarantor
may have against the Company or any holder or otherwise, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by, any circumstance or condition whatsoever (whether or
not the Guarantor shall have any knowledge or notice thereof), including,
without limitation: (a) any amendment to, modification of, supplement to or
restatement of the Notes or the Note Purchase Agreement (it being agreed that
the obligations of the Guarantor hereunder shall apply to the Notes and the Note
Purchase Agreement as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein in accordance
with the Note Purchase Agreement, or any furnishing, acceptance or release of
any security for the Notes or the addition, substitution or release of any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (b) any waiver, consent, extension, indulgence or other


-2-

--------------------------------------------------------------------------------




action or inaction under or in respect of the Notes or the Note Purchase
Agreement; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of the
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of the Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with the Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing) other than the indefeasible payment in
full in cash of the Guaranteed Obligations, and in any event however material or
prejudicial it may be to the Guarantor or to any subrogation, contribution or
reimbursement rights the Guarantor may otherwise have. The Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.
SECTION 3.
WAIVER.

The Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes or the Note Purchase Agreement, and of any of the matters referred to
in Section 2 hereof, (b) all notices which may be required by statute, rule of
law or otherwise to preserve any of the rights of any holder against the
Guarantor, including, without limitation, presentment to or demand for payment
from the Company or the Guarantor with respect to any Note, notice to the
Company or to the Guarantor of default or protest for nonpayment or dishonor and
the filing of claims with a court in the event of the bankruptcy of the Company,
(c) any right to require any holder to enforce, assert or exercise any right,
power or remedy including, without limitation, any right, power or remedy
conferred in the Note Purchase Agreement or the Notes, (d) any requirement for
diligence on the part of any holder and (e) any other act or omission or thing
or delay in doing any other act or thing which might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor or in any manner lessen the obligations of the Guarantor hereunder
other than the indefeasible payment in full in cash of the Guaranteed
Obligations.
SECTION 4.
OBLIGATIONS UNIMPAIRED.

The Guarantor authorizes the holders, without notice or demand to the Guarantor
and without affecting its obligations hereunder, from time to time: (a) to
renew, compromise, extend, accelerate or otherwise change the time for payment
of, all or any part of the Notes or the Note Purchase Agreement; (b) to change
any of the representations, covenants, events of default or any other terms or
conditions of or pertaining to the Notes or the Note Purchase Agreement,
including, without limitation, decreases or increases in amounts of principal,
rates of interest, the Make-Whole Amount or any other obligation; (c) to take
and hold security for the payment of the Notes or the Note Purchase Agreement,
for the performance of this Guaranty Agreement or otherwise for the Debt
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute


-3-

--------------------------------------------------------------------------------




endorsers or guarantors or release any other Person or entity primarily or
secondarily liable in respect of the Guaranteed Obligations; (f) to exercise or
refrain from exercising any rights against the Company and others; and (g) to
apply any sums, by whomsoever paid or however realized, to the payment of the
Guaranteed Obligations and all other obligations owed hereunder. The holders
shall have no obligation to proceed against any additional or substitute
endorsers or guarantors or to pursue or exhaust any security provided by the
Company, the Guarantor or any other Person or to pursue any other remedy
available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, the Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, the Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Purchase Agreement, and the Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
SECTION 5.
SUBROGATION AND SUBORDINATION.

(a)    The Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
(b)    The Guarantor hereby subordinates the payment of all Debt and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to the Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Debt or other
obligations shall be enforced and performance received by the Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.
(c)    If any amount or other payment is made to or accepted by the Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
Agreement.


-4-

--------------------------------------------------------------------------------




(d)    The Guarantor acknowledges that it is the general partner of the Company
and will receive direct and indirect benefits from the financing arrangements
contemplated by the Note Purchase Agreement and that its agreements set forth in
this Guaranty Agreement (including this Section 5) are knowingly made in
contemplation of such benefits.
SECTION 6.
REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
SECTION 7.
RANK OF GUARANTY.

The Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Debt of the Guarantor now
or hereafter existing.
SECTION 8.
ADDITIONAL COVENANTS OF THE GUARANTORS.

So long as any Notes are outstanding or the Note Purchase Agreement shall remain
in effect, the Guarantor agrees to comply with the covenants and agreements of
the Note Purchase Agreement, insofar as such covenants and agreements apply to
the Guarantor, as if such covenants and agreements were set forth herein in
full.
SECTION 9.
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR.

The Guarantor represents and warrants to each holder as follows:
Section 9.1.    Organization; Power and Authority. The Guarantor is a
corporation, duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Guarantor has the corporate power and authority (a) to own or hold under lease
the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact and (b) to execute and deliver
this Guaranty Agreement and to perform the provisions hereof and thereof, except
in each case referred to in clause (a), to the extent that failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
    


-5-

--------------------------------------------------------------------------------




Section 9.2.    Authorization, Etc. This Guaranty Agreement has been duly
authorized by all necessary corporate action on the part of the Guarantor, and
this Guaranty Agreement constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 9.3.    [Reserved].
Section 9.4.    Compliance with Laws, Other Instruments, Etc.     The execution,
delivery and performance by the Guarantor of this Guaranty Agreement will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of, any property of the Guarantor
or any of its Subsidiaries under, (x) any indenture, mortgage, deed of trust,
loan, purchase or credit agreement or lease, in any material respect, or
(y) corporate charter, regulations, by-laws or shareholders agreement or (z) any
other agreement or instrument to which the Guarantor or any Subsidiary of the
Guarantor is bound or by which the Guarantor or any Subsidiary of the Guarantor
or any of their respective properties may be bound or affected in any material
respect, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Guarantor or any
Subsidiary of the Guarantor in any material respect or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Guarantor or any Subsidiary of the Guarantor in any
material respect.
Section 9.5.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Guarantor of this Guaranty Agreement, except for consents, approvals,
authorizations, filings and declarations which have been duly obtained, given or
made and are in full force and effect.
Section 9.6.    Information Regarding the Company. The Guarantor now has and
will continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide the Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. The Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the holders including, without limitation, with respect to
(a) the due execution, validity, effectiveness or enforceability of any
instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.


    


-6-

--------------------------------------------------------------------------------




Section 9.7.    Solvency. Upon the execution and delivery hereof, the Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.
SECTION 10.
[RESERVED].

SECTION 11.
TERM OF GUARANTY AGREEMENT.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6.
SECTION 12.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of the
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantor and supersedes all prior agreements and understandings
relating to the subject matter hereof.
SECTION 13.
AMENDMENT AND WAIVER.

Section 13.1.    Requirements. This Guaranty Agreement may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Guarantor and
the Required Holders, except that no amendment or waiver which results in the
limitation of the liability of the Guarantor hereunder will be effective as to
any holder unless consented to by such holder in writing.
Section 13.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. The Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
13.2 to each holder promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.


-7-

--------------------------------------------------------------------------------




(b)    Payment. The Guarantor will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 13 by a holder that has transferred or has agreed to transfer its Notes
to the Company, any Subsidiary or any Affiliate (including the Guarantor) of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 13.3.    Binding Effect. Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders and is binding upon
them and upon each future holder and upon the Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.
Section 13.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.
SECTION 14.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(a)    if to the Guarantor, to in care of the Company at the Company’s address
set forth in the Note Purchase Agreement, or such other address as the Guarantor
shall have specified to the holders in writing, or


-8-

--------------------------------------------------------------------------------




(b)    if to any holder, to such holder at the addresses specified for such
communications set forth in the Purchaser Schedule to the Note Purchase
Agreement, or such other address as such holder shall have specified to the
Guarantor in writing.
SECTION 15.
MISCELLANEOUS.

Section 15.1.    Successors and Assigns. All covenants and other agreements
contained in this Guaranty Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
whether so expressed or not.
Section 15.2.    Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
Section 15.3.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
Section 15.4.    Further Assurances. The Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.
Section 15.5.    Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice‑of‑law principles of the law
of such State that would permit the application of the law of a jurisdiction
other than such State.
Section 15.6.    Jurisdiction and Process; Waiver of Jury Trial. (a) The
Guarantor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, the
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any


-9-

--------------------------------------------------------------------------------




objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)    The Guarantor agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 15.6(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    The Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14. The
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d)    Nothing in this Section 15.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against the Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(e)    THE GUARANTOR AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.
Section 15.7.    [Reserved].
Section 15.8.    Reproduction of Documents; Execution. This Guaranty Agreement
may be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. The Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 15.8 shall not prohibit the
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of the Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.




-10-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.


 
 
 
Kilroy Realty Corporation,
a Maryland corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Tyler H. Rose
 
 
 
 
 
 
Name: Tyler H. Rose
Title: Executive Vice President
Chief Financial Officer


 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michelle Ngo
 
 
 
 
 
 
Name: Michelle Ngo
Title: Senior Vice President
and Treasurer


 





